IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38264

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 343
                                                 )
       Plaintiff-Respondent,                     )      Filed: February 1, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ANTHONY LYN ASHLEY,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Judgment of conviction and concurrent unified sentences of thirty years, with
       fifteen years determinate, for grand theft by possession of stolen property; ten
       years determinate for each of the four remaining counts of grand theft by
       possession of stolen property; five years determinate for each of six counts of
       unlawful possession of a firearm; and one year determinate for petit theft by
       possession of stolen property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Anthony Lyn Ashley was convicted of six counts of grand theft by possession of stolen
property, with a persistent violator enhancement, Idaho Code §§ 18-2403(4), 18-2407(1); six
counts of unlawful possession of a firearm, I.C. § 18-3316; and petit theft by possession of stolen
property, I.C. §§ 18-2403(4), 18-2407(2). The district court sentenced Ashley to concurrent
unified sentences of thirty years, with fifteen years determinate, for grand theft by possession of
stolen property; ten years determinate for each of the four remaining counts of grand theft by

                                                1
possession of stolen property; five years determinate for each of six counts of unlawful
possession of a firearm; and one year determinate for petit theft by possession of stolen property.
Ashley appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ashley’s judgment of conviction and sentences are affirmed.




                                                   2